Citation Nr: 0709155	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-43 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asthma. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for asthma.  

In March 2006, the Board remanded the claim for further 
development.  The remand directives having been completed, 
the claim is again before the Board for appellate review.


FINDING OF FACT

The veteran does not currently have a diagnosis of a 
respiratory condition, including asthma.  


CONCLUSION OF LAW

A respiratory condition, including asthma, was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
5107(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements in support of his claim, and 
a July 2006 VA medical opinion statement. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The veteran claims service connection for asthma, which he 
contends initially manifested in service.  He reports having 
difficulty breathing and states he must control his condition 
with albuterol inhalers and nebulizer treatments.   In order 
to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Factual Background

No conditions affecting the lungs and chest were noted during 
the veteran's December 1972 service induction examination, 
and he did not report a history of asthma.  In December 1973, 
he sought treatment for an asthmatic attack and reported a 
history of previous attacks.  The veteran was not in distress 
at the time of treatment.  On examination, his chest was 
clear and there was no evidence of wheezes or rales.  His 
examining physician noted a doubtful history of asthma and no 
treatment was provided.  The veteran's lungs and chest were 
normal at separation from service in January 1974.  

In July 2006 the veteran's claims folder was submitted to a 
VA physician for an opinion regarding whether his current 
respiratory condition is related to service.  The examiner 
noted that the veteran's complaints of a respiratory 
condition were isolated to the treatment received in December 
1973; no additional respiratory complaints were noted during 
service.  The physical findings at the time of treatment did 
not support a diagnosis of asthma, and further, there was no 
diagnosis of asthma during service.  The examiner explained 
that, despite the veteran's lay statements attesting to a 
current asthma disability, the medical evidence of record did 
not support a diagnosis of asthma.  In addition, the examiner 
concluded that there is no evidence to support a medical 
nexus between the veteran's current claim for asthma and the 
asthmatic attack noted during service.  

The veteran has submitted an October 2005 medical follow up 
form which indicates that he is to report to the clinic every 
six months, as needed, for albuterol nebulizer treatments.  
The form does not note a diagnosis of a respiratory 
condition, including asthma.  

Analysis

Based upon the evidence of record, there is no objective 
medical support for the veteran's claim of a current chronic 
disability characterized as asthma.  Although the veteran 
sought treatment for an asthmatic attack during service, he 
demonstrated no symptoms of asthma on examination and his 
treating physician concluded that his reported history of 
asthma was doubtful.  The Board has considered the October 
2005 medical follow up form submitted by the veteran.  The 
document does not reflect a current diagnosis of a 
respiratory disability, including asthma, despite documenting 
the veteran's intermittent nebulizer treatments.  Further, a 
VA physician reviewed the veteran's claims folder and 
concluded there is no evidence of a current diagnosis of 
asthma.  In the absence of evidence that the veteran suffers 
from a current disability, the preponderance of evidence is 
against the claim, the "benefit of the doubt rule" does not 
apply, and his claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated February 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, and obtained a VA medical 
opinion in July 2006.  Of record are April 2004 and June 2004 
requests for medical records, however, no response was 
received.  The veteran was not afforded a VA examination in 
connection with the claim and the Board finds that such an 
examination is not necessary.  The veteran has not indicated 
the existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for asthma is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


